Slip Op. 02-30

UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
___________________________________
                                    :
THE TIMKEN COMPANY,                 :
                                    :
          Plaintiff,                :
                                    :
          v.                        :   Court No. 97-12-02156
                                    :
UNITED STATES,                      :
                                    :
          Defendant,                :
                                    :
PEER BEARING COMPANY,               :
L & S BEARING COMPANY,              :
                                    :
          Defendant-Intervenors.    :
___________________________________:


                               JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand, Timken Co. v. United States, 25 CIT ___, 166 F. Supp. 2d
608 (2001) (“Remand Results”), and Commerce having complied with
the Court’s remand order and no responses to the Remand Results
having been submitted by the parties, it is hereby

     ORDERED that the Remand Results filed by Commerce on December
20, 2001 are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.




                                     ______________________________
                                          NICHOLAS TSOUCALAS
                                             SENIOR JUDGE

Dated:    March 20, 2002
          New York, New York